

117 HR 5080 IH: Secure Background Checks Act of 2021
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5080IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Neguse (for himself, Ms. Jackson Lee, Mr. Perlmutter, Ms. Dean, and Ms. Escobar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit a person who fails to meet age and residential requirements from shipping, transporting, possessing, or receiving firearms and ammunition, to increase the penalties for transfer of a firearm to any person who is under indictment, and for other purposes.1.Short titleThis Act may be cited as the Secure Background Checks Act of 2021.2.Age and residential requirementSection 922(g) of title 18, United States Code, is amended—(1)in paragraph (8)(C)(ii), by striking or at the end; (2)in paragraph (9), by striking the comma at the end and inserting a semicolon; and(3)by inserting after paragraph (9) the following:(10)who fails to meet the age requirement—(A)described in subsection (b)(1); and(B)in the person’s State of residence; or(11)who—(A)does not reside in (or if the person is a corporation or other business entity, does not maintain a place of business in) the State in which the licensee’s place of business is located; and(B)is not subject to an exception under subparagraph (A) or (B) of subsection (b)(3),.3.PenaltiesSection 924(a)(2) of title 18, United States Code, is amended by striking , or (o) and inserting (n), or (o). 